Exhibit 10.1

PRECISION BIOSCIENCES, INC.
2019 INCENTIVE AWARD PLAN

ARTICLE I.
Purpose

The Plan’s purpose is to enhance the Company’s ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company by providing these individuals with equity ownership
opportunities.  Capitalized terms used in the Plan are defined in Article XI.

ARTICLE II.
Eligibility

Service Providers are eligible to be granted Awards under the Plan, subject to
the limitations described herein.

ARTICLE III.
Administration and Delegation

3.1Administration.  The Plan is administered by the Administrator.  The
Administrator has authority to determine which Service Providers receive Awards,
grant Awards and set Award terms and conditions, subject to the conditions and
limitations in the Plan.  The Administrator also has the authority to take all
actions and make all determinations under the Plan, to interpret the Plan and
Award Agreements and to adopt, amend and repeal Plan administrative rules,
guidelines and practices as it deems advisable.  The Administrator may correct
defects and ambiguities, supply omissions and reconcile inconsistencies in the
Plan or any Award as it deems necessary or appropriate to administer the Plan
and any Awards.  The Administrator’s determinations under the Plan are in its
sole discretion and will be final and binding on all persons having or claiming
any interest in the Plan or any Award.

3.2Appointment of Committees.  To the extent Applicable Laws permit, the Board
may delegate any or all of its powers under the Plan to one or more Committees
or officers of the Company or any of its Subsidiaries.  The Board may abolish
any Committee or re-vest in itself any previously delegated authority at any
time.

ARTICLE IV.
Stock Available for Awards

4.1Number of Shares.  Subject to adjustment under Article VIII and the terms of
this Article IV, Awards may be made under the Plan covering up to the Overall
Share Limit.  As of the Plan’s effective date under Section 10.3, the Company
will cease granting awards under the Prior Plans; however, Prior Plan Awards
will remain subject to the terms of the applicable Prior Plan. Shares issued
under the Plan may consist of authorized but unissued Shares, Shares purchased
on the open market or treasury Shares.

4.2Share Recycling.  If all or any part of an Award or Prior Plan Award expires,
lapses or is terminated, exchanged for cash, surrendered, repurchased, canceled
without having been fully exercised or forfeited, in any case, in a manner that
results in the Company acquiring Shares covered by the Award or Prior Plan Award
at a price not greater than the price (as adjusted to reflect any Equity
Restructuring) paid by the Participant for such Shares or not issuing any Shares
covered by the Award or Prior Plan Award, the unused Shares covered by the Award
or Prior Plan Award will, as applicable, become or again be available for Award
grants under the Plan.  Further, Shares delivered (either by actual delivery or
attestation) to the Company by a Participant to satisfy the applicable exercise
or purchase price of an Award or Prior Plan Award and/or to satisfy any
applicable tax withholding obligation (including Shares retained by the Company
from the Award or Prior Plan Award being exercised or purchased and/or creating
the tax

1

 

US-DOCS\104431311.2

--------------------------------------------------------------------------------

obligation) will, as applicable, become or again be available for Award grants
under the Plan.  The payment of Dividend Equivalents in cash in conjunction with
any outstanding Awards or Prior Plan Awards shall not count against the Overall
Share Limit.  

4.3Incentive Stock Option Limitations.  Notwithstanding anything to the contrary
herein, no more than 5,000,000 Shares may be issued pursuant to the exercise of
Incentive Stock Options.

4.4Substitute Awards.  In connection with an entity’s merger or consolidation
with the Company or the Company’s acquisition of an entity’s property or stock,
the Administrator may grant Awards in substitution for any options or other
stock or stock-based awards granted before such merger or consolidation by such
entity or its affiliate.  Substitute Awards may be granted on such terms as the
Administrator deems appropriate, notwithstanding limitations on Awards in the
Plan.  Substitute Awards will not count against the Overall Share Limit (nor
shall Shares subject to a Substitute Award be added to the Shares available for
Awards under the Plan as provided above), except that Shares acquired by
exercise of substitute Incentive Stock Options will count against the maximum
number of Shares that may be issued pursuant to the exercise of Incentive Stock
Options under the Plan. Additionally, in the event that a company acquired by
the Company or any Subsidiary or with which the Company or any Subsidiary
combines has shares available under a pre-existing plan approved by stockholders
and not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for grant under the Plan
(and Shares subject to such Awards shall not be added to the Shares available
for Awards under the Plan as provided above); provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors prior to such acquisition or combination.

4.5Non-Employee Director Compensation.  Notwithstanding any provision to the
contrary in the Plan, the Administrator may establish compensation for
non-employee Directors from time to time, subject to the limitations in the
Plan.  The Administrator will from time to time determine the terms, conditions
and amounts of all such non-employee Director compensation in its discretion and
pursuant to the exercise of its business judgment, taking into account such
factors, circumstances and considerations as it shall deem relevant from time to
time, provided that the sum of any cash compensation, or other compensation, and
the value (determined as of the grant date in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 718, or any
successor thereto) of Awards granted to a non-employee Director as compensation
for services as a non-employee Director during any fiscal year of the Company
may not exceed $750,000.  The Administrator may make exceptions to this limit
for individual non-employee Directors in extraordinary circumstances, as the
Administrator may determine in its discretion, provided that the non-employee
Director receiving such additional compensation may not participate in the
decision to award such compensation or in other contemporaneous compensation
decisions involving non-employee Directors.

ARTICLE V.
Stock Options and Stock Appreciation Rights

5.1General.  The Administrator may grant Options or Stock Appreciation Rights to
Service Providers subject to the limitations in the Plan, including any
limitations in the Plan that apply to Incentive Stock Options.  The
Administrator will determine the number of Shares covered by each Option and
Stock Appreciation Right, the exercise price of each Option and Stock
Appreciation Right and the conditions and limitations applicable to the exercise
of each Option and Stock Appreciation Right.  A Stock Appreciation Right will
entitle the Participant (or other person entitled to exercise the Stock
Appreciation Right) to receive from the Company upon exercise of the exercisable
portion of the Stock Appreciation Right an amount determined by multiplying the
excess, if any, of the Fair Market Value of one Share on the date of exercise
over the exercise price per Share of the Stock Appreciation Right by the number
of Shares with respect to which the Stock Appreciation Right is exercised,
subject to any limitations of the Plan or that the Administrator may impose and
payable in cash, Shares valued at Fair Market Value or a combination of

2

 

US-DOCS\104428201.2

--------------------------------------------------------------------------------

the two as the Administrator may determine or provide in the Award Agreement.  

5.2Exercise Price.  The Administrator will establish each Option’s and Stock
Appreciation Right’s exercise price and specify the exercise price in the Award
Agreement.  The exercise price will not be less than 100% of the Fair Market
Value on the grant date of the Option or Stock Appreciation Right.

5.3Duration.  Each Option or Stock Appreciation Right will be exercisable at
such times and as specified in the Award Agreement, provided that the term of an
Option or Stock Appreciation Right will not exceed ten years.  Notwithstanding
the foregoing, if the Participant, prior to the end of the term of an Option or
Stock Appreciation Right, violates the non-competition, non-solicitation,
confidentiality or other similar restrictive covenant provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company or any of its Subsidiaries,
the right of the Participant and the Participant’s transferees to exercise any
Option or Stock Appreciation Right issued to the Participant shall terminate
immediately upon such violation, unless the Company otherwise determines.  In
addition, if, prior to the end of the term of an Option or Stock Appreciation
Right, the Participant is given notice by the Company or any of its Subsidiaries
of the Participant’s Termination of Service by the Company or any of its
Subsidiaries for Cause, and the effective date of such Termination of Service is
subsequent to the date of the delivery of such notice, the right of the
Participant and the Participant’s transferees to exercise any Option or Stock
Appreciation Right issued to the Participant shall be suspended from the time of
the delivery of such notice until the earlier of (i) such time as it is
determined or otherwise agreed that the Participant’s service as a Service
Provider will not be terminated for Cause as provided in such notice or (ii) the
effective date of the Participant’s Termination of Service by the Company or any
of its Subsidiaries for Cause (in which case the right of the Participant and
the Participant’s transferees to exercise any Option or Stock Appreciation Right
issued to the Participant will terminate immediately upon the effective date of
such termination of Service).

5.4Exercise.  Options and Stock Appreciation Rights may be exercised by
delivering to the Company a written notice of exercise, in a form the
Administrator approves (which may be electronic), signed by the person
authorized to exercise the Option or Stock Appreciation Right, together with, as
applicable, payment in full (i) as specified in Section 5.5 for the number of
Shares for which the Award is exercised and (ii) as specified in Section 9.5 for
any applicable taxes.  Unless the Administrator otherwise determines, an Option
or Stock Appreciation Right may not be exercised for a fraction of a Share.

5.5Payment Upon Exercise.  Subject to Section 10.8, any Company insider trading
policy (including blackout periods) and Applicable Laws, the exercise price of
an Option must be paid by:

(a)cash, wire transfer of immediately available funds or by check payable to the
order of the Company, provided that the Company may limit the use of one of the
foregoing payment forms if one or more of the payment forms below is permitted;

(b)if there is a public market for Shares at the time of exercise, unless the
Company otherwise determines, (A) delivery (including telephonically to the
extent permitted by the Company) of an irrevocable and unconditional undertaking
by a broker acceptable to the Company to deliver promptly to the Company
sufficient funds to pay the exercise price, or (B) the Participant’s delivery to
the Company of a copy of irrevocable and unconditional instructions to a broker
acceptable to the Company to deliver promptly to the Company cash or a check
sufficient to pay the exercise price; provided that such amount is paid to the
Company at such time as may be required by the Administrator;  

(c)to the extent permitted by the Administrator, delivery (either by actual
delivery or attestation) of Shares owned by the Participant valued at their Fair
Market Value;

(d)to the extent permitted by the Administrator, surrendering Shares then
issuable upon the Option’s exercise valued at their Fair Market Value on the
exercise date;

3

 

US-DOCS\104428201.2

--------------------------------------------------------------------------------

(e)to the extent permitted by the Administrator, delivery of a promissory note
or any other property that the Administrator determines is good and valuable
consideration; or

(f)to the extent permitted by the Company, any combination of the above payment
forms approved by the Administrator.

ARTICLE VI.
Restricted Stock; Restricted Stock Units

6.1General.  The Administrator may grant Restricted Stock, or the right to
purchase Restricted Stock, to any Service Provider, subject to the Company’s
right to repurchase all or part of such shares at their issue price or other
stated or formula price from the Participant (or to require forfeiture of such
shares) if conditions the Administrator specifies in the Award Agreement are not
satisfied before the end of the applicable restriction period or periods that
the Administrator establishes for such Award.  In addition, the Administrator
may grant to Service Providers Restricted Stock Units, which may be subject to
vesting and forfeiture conditions during the applicable restriction period or
periods, as set forth in an Award Agreement.  The Administrator will determine
and set forth in the Award Agreement the terms and conditions for each
Restricted Stock and Restricted Stock Unit Award, subject to the conditions and
limitations contained in the Plan.

6.2Restricted Stock.

(a)Dividends.  Participants holding shares of Restricted Stock will be entitled
to all ordinary cash dividends paid with respect to such Shares, unless the
Administrator provides otherwise in the Award Agreement.  In addition, unless
the Administrator provides otherwise, if any dividends or distributions are paid
in Shares, or consist of a dividend or distribution to holders of Common Stock
of property other than an ordinary cash dividend, the Shares or other property
will be subject to the same restrictions on transferability and forfeitability
as the shares of Restricted Stock with respect to which they were paid.  

(b)Stock Certificates.  The Company may require that the Participant deposit in
escrow with the Company (or its designee) any stock certificates issued in
respect of shares of Restricted Stock, together with a stock power endorsed in
blank.

6.3Restricted Stock Units.

(a)Settlement.  The Administrator may provide that settlement of Restricted
Stock Units will occur upon or as soon as reasonably practicable after the
Restricted Stock Units vest or will instead be deferred, on a mandatory basis or
at the Participant’s election, in a manner intended to comply with Section 409A.

(b)Stockholder Rights. A Participant will have no rights of a stockholder with
respect to Shares subject to any Restricted Stock Unit unless and until the
Shares are delivered in settlement of the Restricted Stock Unit.

(c)Dividend Equivalents.  If the Administrator provides, a grant of Restricted
Stock Units may provide a Participant with the right to receive Dividend
Equivalents.  Dividend Equivalents may be paid currently or credited to an
account for the Participant, settled in cash or Shares and subject to the same
restrictions on transferability and forfeitability as the Restricted Stock Units
with respect to which the Dividend Equivalents are granted and subject to other
terms and conditions as set forth in the Award Agreement.  

4

 

US-DOCS\104428201.2

--------------------------------------------------------------------------------

ARTICLE VII.
Other Stock or Cash Based Awards

Other Stock or Cash Based Awards may be granted to Participants, including
Awards entitling Participants to receive Shares to be delivered in the future
and including annual or other periodic or long-term cash bonus awards (whether
based on specified Performance Criteria or otherwise), in each case subject to
any conditions and limitations in the Plan. Such Other Stock or Cash Based
Awards will also be available as a payment form in the settlement of other
Awards, as standalone payments and as payment in lieu of compensation to which a
Participant is otherwise entitled.  Other Stock or Cash Based Awards may be paid
in Shares, cash or other property, as the Administrator determines.  Subject to
the provisions of the Plan, the Administrator will determine the terms and
conditions of each Other Stock or Cash Based Award, including any purchase
price, performance goal (which may be based on the Performance Criteria),
transfer restrictions, and vesting conditions, which will be set forth in the
applicable Award Agreement.

ARTICLE VIII.
Adjustments for Changes in Common Stock
and Certain Other Events

8.1Equity Restructuring(a).  In connection with any Equity Restructuring,
notwithstanding anything to the contrary in this Article VIII, the Administrator
will equitably adjust each outstanding Award as it deems appropriate to reflect
the Equity Restructuring, which may include adjusting the number and type of
securities subject to each outstanding Award and/or the Award’s exercise price
or grant price (if applicable), granting new Awards to Participants, and making
a cash payment to Participants.  The adjustments provided under this Section 8.1
will be nondiscretionary and final and binding on the affected Participant and
the Company; provided that the Administrator will determine whether an
adjustment is equitable.

8.2Corporate Transactions.  In the event of any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), reorganization, merger, consolidation, combination, amalgamation,
repurchase, recapitalization, liquidation, dissolution, or sale, transfer,
exchange or other disposition of all or substantially all of the assets of the
Company, or sale or exchange of Common Stock or other securities of the Company,
Change in Control, issuance of warrants or other rights to purchase Common Stock
or other securities of the Company, other similar corporate transaction or
event, other unusual or nonrecurring transaction or event affecting the Company
or its financial statements or any change in any Applicable Laws or accounting
principles, the Administrator, on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event (except that action to give effect to a
change in Applicable Law or accounting principles may be made within a
reasonable period of time after such change) and either automatically or upon
the Participant’s request, is hereby authorized to take any one or more of the
following actions whenever the Administrator determines that such action is
appropriate in order to (x) prevent dilution or enlargement of the benefits or
potential benefits intended by the Company to be made available under the Plan
or with respect to any Award granted or issued under the Plan, (y) to facilitate
such transaction or event or (z) give effect to such changes in Applicable Laws
or accounting principles:  

(a)To provide for the cancellation of any such Award in exchange for either an
amount of cash or other property with a value equal to the amount that could
have been obtained upon the exercise or settlement of the vested portion of such
Award or realization of the Participant’s rights under the vested portion of
such Award, as applicable; provided that, if the amount that could have been
obtained upon the exercise or settlement of the vested portion of such Award or
realization of the Participant’s rights, in any case, is equal to or less than
zero, then the Award may be terminated without payment;  

(b)To provide that such Award shall vest and, to the extent applicable, be
exercisable as to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the provisions of such Award;

5

 

US-DOCS\104428201.2

--------------------------------------------------------------------------------

(c)To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
awards covering the stock of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and/or applicable exercise or purchase price, in all cases, as determined
by the Administrator;  

(d)To make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Awards and/or with respect
to which Awards may be granted under the Plan (including, but not limited to,
adjustments of the limitations in Article IV hereof on the maximum number and
kind of shares which may be issued) and/or in the terms and conditions of
(including the grant or exercise price), and the criteria included in,
outstanding Awards;  

(e)To replace such Award with other rights or property selected by the
Administrator; and/or

(f)To provide that the Award will terminate and cannot vest, be exercised or
become payable after the applicable event.

8.3Administrative Stand Still.  In the event of any pending stock dividend,
stock split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other extraordinary transaction or change affecting the
Shares or the share price of Common Stock, including any Equity Restructuring or
any securities offering or other similar transaction, for administrative
convenience, the Administrator may refuse to permit the exercise of any Award
for up to sixty days before or after such transaction.

8.4General.  Except as expressly provided in the Plan or the Administrator’s
action under the Plan, no Participant will have any rights due to any
subdivision or consolidation of Shares of any class, dividend payment, increase
or decrease in the number of Shares of any class or dissolution, liquidation,
merger, or consolidation of the Company or other corporation.  Except as
expressly provided with respect to an Equity Restructuring under Section 8.1
above or the Administrator’s action under the Plan, no issuance by the Company
of Shares of any class, or securities convertible into Shares of any class, will
affect, and no adjustment will be made regarding, the number of Shares subject
to an Award or the Award’s grant or exercise price.  The existence of the Plan,
any Award Agreements and the Awards granted hereunder will not affect or
restrict in any way the Company’s right or power to make or authorize (i) any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, (ii) any merger, consolidation dissolution or
liquidation of the Company or sale of Company assets or (iii) any sale or
issuance of securities, including securities with rights superior to those of
the Shares or securities convertible into or exchangeable for Shares.  The
Administrator may treat Participants and Awards (or portions thereof)
differently under this Article VIII.

ARTICLE IX.
General Provisions Applicable to Awards

9.1Transferability.  Except as the Administrator may determine or provide in an
Award Agreement or otherwise for Awards other than Incentive Stock Options,
Awards may not be sold, assigned, transferred, pledged or otherwise encumbered,
either voluntarily or by operation of law, except by will or the laws of descent
and distribution, or, subject to the Administrator’s consent, pursuant to a
domestic relations order, and, during the life of the Participant, will be
exercisable only by the Participant.  References to a Participant, to the extent
relevant in the context, will include references to a Participant’s authorized
transferee that the Administrator specifically approves.

9.2Documentation.  Each Award will be evidenced in an Award Agreement, which may
be written or electronic, as the Administrator determines. Each Award may
contain terms and conditions in addition to those set forth in the Plan.

9.3Discretion.  Except as the Plan otherwise provides, each Award may be made
alone or in addition or in relation to any other Award.  The terms of each Award
to a Participant need not be identical, and the

6

 

US-DOCS\104428201.2

--------------------------------------------------------------------------------

Administrator need not treat Participants or Awards (or portions thereof)
uniformly.

9.4Termination of Status.  The Administrator will determine how the disability,
death, retirement, authorized leave of absence or any other change or purported
change in a Participant’s Service Provider status affects an Award and the
extent to which, and the period during which, the Participant, the Participant’s
legal representative, conservator, guardian or Designated Beneficiary may
exercise rights under the Award, if applicable.

9.5Withholding.  Each Participant must pay the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required by law to
be withheld in connection with such Participant’s Awards by the date of the
event creating the tax liability.  The Company may deduct an amount sufficient
to satisfy such tax obligations based on the applicable statutory withholding
rates (or such other rate as may be determined by the Company after considering
any accounting consequences or costs) from any payment of any kind otherwise due
to a Participant. Subject to Section 10.8 and any Company insider trading policy
(including blackout periods), Participants may satisfy such tax obligations (i)
in cash, by wire transfer of immediately available funds, by check made payable
to the order of the Company, provided that the Company may limit the use of the
foregoing payment forms if one or more of the payment forms below is permitted,
(ii) to the extent permitted by the Administrator, in whole or in part by
delivery of Shares, including Shares retained from the Award creating the tax
obligation, valued at their Fair Market Value, (iii) if there is a public market
for Shares at the time the tax obligations are satisfied, unless the Company
otherwise determines, (A) delivery (including telephonically to the extent
permitted by the Company) of an irrevocable and unconditional undertaking by a
broker acceptable to the Company to deliver promptly to the Company sufficient
funds to satisfy the tax obligations, or (B) delivery by the Participant to the
Company of a copy of irrevocable and unconditional instructions to a broker
acceptable to the Company to deliver promptly to the Company cash or a check
sufficient to satisfy the tax withholding; provided that such amount is paid to
the Company at such time as may be required by the Administrator, or (iv) to the
extent permitted by the Company, any combination of the foregoing payment forms
approved by the Administrator.  If any tax withholding obligation will be
satisfied under clause (ii) of the immediately preceding sentence by the
Company’s retention of Shares from the Award creating the tax obligation and
there is a public market for Shares at the time the tax obligation is satisfied,
the Company may elect to instruct any brokerage firm determined acceptable to
the Company for such purpose to sell on the applicable Participant’s behalf some
or all of the Shares retained and to remit the proceeds of the sale to the
Company or its designee, and each Participant’s acceptance of an Award under the
Plan will constitute the Participant’s authorization to the Company and
instruction and authorization to such brokerage firm to complete the
transactions described in this sentence.

9.6Amendment of Award; Repricing.  The Administrator may amend, modify or
terminate any outstanding Award, including by substituting another Award of the
same or a different type, changing the exercise or settlement date, and
converting an Incentive Stock Option to a Non-Qualified Stock Option.  The
Participant’s consent to such action will be required unless (i) the action,
taking into account any related action, does not materially and adversely affect
the Participant’s rights under the Award, or (ii) the change is permitted under
Article VIII or pursuant to Section 10.6.  Notwithstanding the foregoing or
anything in the Plan to the contrary, the Administrator may not except pursuant
to Article VIII, without the approval of the stockholders of the Company, reduce
the exercise price per share of outstanding Options or Stock Appreciation Rights
or cancel outstanding Options or Stock Appreciation Rights in exchange for cash,
other Awards or Options or Stock Appreciation Rights with an exercise price per
share that is less than the exercise price per share of the original Options or
Stock Appreciation Rights.

9.7Conditions on Delivery of Stock.  The Company will not be obligated to
deliver any Shares under the Plan or remove restrictions from Shares previously
delivered under the Plan until (i) all Award conditions have been met or removed
to the Company’s satisfaction, (ii) as determined by the Company, all other
legal matters regarding the issuance and delivery of such Shares have been
satisfied, including any applicable securities laws and stock exchange or stock
market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Administrator
deems necessary or appropriate to satisfy any Applicable Laws.  The Company’s
inability to obtain authority from any regulatory body having jurisdiction,
which the Administrator determines is necessary to the lawful issuance and sale
of any securities, will relieve the Company of any liability for

7

 

US-DOCS\104428201.2

--------------------------------------------------------------------------------

failing to issue or sell such Shares as to which such requisite authority has
not been obtained.

9.8Acceleration.  The Administrator may at any time provide that any Award will
become immediately vested and fully or partially exercisable, free of some or
all restrictions or conditions, or otherwise fully or partially realizable.

9.9Additional Terms of Incentive Stock Options.  The Administrator may grant
Incentive Stock Options only to employees of the Company, any of its present or
future parent or subsidiary corporations, as defined in Sections 424(e) or (f)
of the Code, respectively, and any other entities the employees of which are
eligible to receive Incentive Stock Options under the Code.  If an Incentive
Stock Option is granted to a Greater Than 10% Stockholder, the exercise price
will not be less than 110% of the Fair Market Value on the Option’s grant date,
and the term of the Option will not exceed five years.  All Incentive Stock
Options will be subject to and construed consistently with Section 422 of the
Code.  By accepting an Incentive Stock Option, the Participant agrees to give
prompt notice to the Company of dispositions or other transfers (other than in
connection with a Change in Control) of Shares acquired under the Option made
within (i) two years from the grant date of the Option or (ii) one year after
the transfer of such Shares to the Participant, specifying the date of the
disposition or other transfer and the amount the Participant realized, in cash,
other property, assumption of indebtedness or other consideration, in such
disposition or other transfer.  Neither the Company nor the Administrator will
be liable to a Participant, or any other party, if an Incentive Stock Option
fails or ceases to qualify as an “incentive stock option” under Section 422 of
the Code.  Any Incentive Stock Option or portion thereof that fails to qualify
as an “incentive stock option” under Section 422 of the Code for any reason,
including becoming exercisable with respect to Shares having a fair market value
exceeding the $100,000 limitation under Treasury Regulation Section 1.422-4,
will be a Non-Qualified Stock Option.

ARTICLE X.
Miscellaneous

10.1No Right to Employment or Other Status.  No person will have any claim or
right to be granted an Award, and the grant of an Award will not be construed as
giving a Participant the right to continued employment or any other relationship
with the Company.  The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with a Participant free from any
liability or claim under the Plan or any Award, except as expressly provided in
an Award Agreement.

10.2No Rights as Stockholder; Certificates.  Subject to the Award Agreement, no
Participant or Designated Beneficiary will have any rights as a stockholder with
respect to any Shares to be distributed under an Award until becoming the record
holder of such Shares.  Notwithstanding any other provision of the Plan, unless
the Administrator otherwise determines or Applicable Laws require, the Company
will not be required to deliver to any Participant certificates evidencing
Shares issued in connection with any Award and instead such Shares may be
recorded in the books of the Company (or, as applicable, its transfer agent or
stock plan administrator).  The Company may place legends on stock certificates
issued under the Plan that the Administrator deems necessary or appropriate to
comply with Applicable Laws.

10.3Effective Date and Term of Plan.  Unless earlier terminated by the Board,
the Plan will become effective on the day prior to the Public Trading Date and
will remain in effect until the tenth anniversary of the earlier of (i) the date
the Board adopted the Plan or (ii) the date the Company’s stockholders approved
the Plan, but Awards previously granted may extend beyond that date in
accordance with the Plan. If the Plan is not approved by the Company’s
stockholders, the Plan will not become effective, no Awards will be granted
under the Plan and the Prior Plans will continue in full force and effect in
accordance with their terms.

10.4Amendment of Plan.  The Administrator may amend, suspend or terminate the
Plan at any time; provided that no amendment, other than an increase to the
Overall Share Limit, may materially and adversely affect any Award outstanding
at the time of such amendment without the affected Participant’s consent.  No
Awards may be granted under the Plan during any suspension period or after Plan
termination.  Awards outstanding at the time of any Plan suspension or
termination will continue to be governed by the Plan and the Award Agreement, as
in effect before such suspension or termination.  The Board will obtain
stockholder approval of any Plan amendment to the extent necessary to comply
with Applicable Laws.

10.5Provisions for Foreign Participants.  The Administrator may modify Awards
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under

8

 

US-DOCS\104428201.2

--------------------------------------------------------------------------------

the Plan to address differences in laws, rules, regulations or customs of such
foreign jurisdictions with respect to tax, securities, currency, employee
benefit or other matters.

10.6Section 409A.  

(a)General.  The Company intends that all Awards be structured to comply with,
or be exempt from, Section 409A, such that no adverse tax consequences,
interest, or penalties under Section 409A apply.  Notwithstanding anything in
the Plan or any Award Agreement to the contrary, the Administrator may, without
a Participant’s consent, amend this Plan or Awards, adopt policies and
procedures, or take any other actions (including amendments, policies,
procedures and retroactive actions) as are necessary or appropriate to preserve
the intended tax treatment of Awards, including any such actions intended to
(A) exempt this Plan or any Award from Section 409A, or (B) comply with
Section 409A, including regulations, guidance, compliance programs and other
interpretative authority that may be issued after an Award’s grant date.  The
Company makes no representations or warranties as to an Award’s tax treatment
under Section 409A or otherwise.  The Company will have no obligation under this
Section 10.6 or otherwise to avoid the taxes, penalties or interest under
Section 409A with respect to any Award and will have no liability to any
Participant or any other person if any Award, compensation or other benefits
under the Plan are determined to constitute noncompliant “nonqualified deferred
compensation” subject to taxes, penalties or interest under Section 409A.

(b)Separation from Service.  If an Award constitutes “nonqualified deferred
compensation” under Section 409A, any payment or settlement of such Award upon a
termination of a Participant’s Service Provider relationship will, to the extent
necessary to avoid taxes under Section 409A, be made only upon the Participant’s
“separation from service” (within the meaning of Section 409A), whether such
“separation from service” occurs upon or after the termination of the
Participant’s Service Provider relationship.  For purposes of this Plan or any
Award Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms means a “separation
from service.”

(c)Payments to Specified Employees.  Notwithstanding any contrary provision in
the Plan or any Award Agreement, any payment(s) of “nonqualified deferred
compensation” required to be made under an Award to a “specified employee” (as
defined under Section 409A and as the Administrator determines) due to his or
her “separation from service” will, to the extent necessary to avoid taxes under
Section 409A(a)(2)(B)(i) of the Code, be delayed for the six-month period
immediately following such “separation from service” (or, if earlier, until the
specified employee’s death) and will instead be paid (as set forth in the Award
Agreement) on the day immediately following such six-month period or as soon as
administratively practicable thereafter (without interest).  Any payments of
“nonqualified deferred compensation” under such Award payable more than six
months following the Participant’s “separation from service” will be paid at the
time or times the payments are otherwise scheduled to be made.

10.7Limitations on Liability.  Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, other employee or agent of the
Company or any Subsidiary will be liable to any Participant, former Participant,
spouse, beneficiary, or any other person for any claim, loss, liability, or
expense incurred in connection with the Plan or any Award, and such individual
will not be personally liable with respect to the Plan because of any contract
or other instrument executed in his or her capacity as an Administrator,
director, officer, other employee or agent of the Company or any
Subsidiary.  The Company will indemnify and hold harmless each director,
officer, other employee and agent of the Company or any Subsidiary that has been
or will be granted or delegated any duty or power relating to the Plan’s
administration or interpretation, against any cost or expense (including
attorneys’ fees) or liability (including any sum paid in settlement of a claim
with the Administrator’s approval) arising from any act or omission concerning
this Plan unless arising from such person’s own fraud or bad faith.

10.8Lock-Up Period.  The Company may, at the request of any underwriter
representative or otherwise, in connection with registering the offering of any
Company securities under the Securities Act, prohibit Participants from,
directly or indirectly, selling or otherwise transferring any Shares or other
Company securities during a

9

 

US-DOCS\104428201.2

--------------------------------------------------------------------------------

period of up to one hundred eighty days following the effective date of a
Company registration statement filed under the Securities Act, or such longer
period as determined by the underwriter.

10.9Data Privacy.  As a condition for receiving any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this section by and
among the Company and its Subsidiaries and affiliates exclusively for
implementing, administering and managing the Participant’s participation in the
Plan.  The Company and its Subsidiaries and affiliates may hold certain personal
information about a Participant, including the Participant’s name, address and
telephone number; birthdate; social security, insurance number or other
identification number; salary; nationality; job title(s); any Shares held in the
Company or its Subsidiaries and affiliates; and Award details, to implement,
manage and administer the Plan and Awards (the “Data”).  The Company and its
Subsidiaries and affiliates may transfer the Data amongst themselves as
necessary to implement, administer and manage a Participant’s participation in
the Plan, and the Company and its Subsidiaries and affiliates may transfer the
Data to third parties assisting the Company with Plan implementation,
administration and management.  These recipients may be located in the
Participant’s country, or elsewhere, and the Participant’s country may have
different data privacy laws and protections than the recipients’ country.  By
accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, to
implement, administer and manage the Participant’s participation in the Plan,
including any required Data transfer to a broker or other third party with whom
the Company or the Participant may elect to deposit any Shares.  The Data
related to a Participant will be held only as long as necessary to implement,
administer, and manage the Participant’s participation in the Plan.  A
Participant may, at any time, view the Data that the Company holds regarding
such Participant, request additional information about the storage and
processing of the Data regarding such Participant, recommend any necessary
corrections to the Data regarding the Participant or refuse or withdraw the
consents in this Section 10.9 in writing, without cost, by contacting the local
human resources representative.  The Company may cancel Participant’s ability to
participate in the Plan and, in the Administrator’s discretion, the Participant
may forfeit any outstanding Awards if the Participant refuses or withdraws the
consents in this Section 10.9.  For more information on the consequences of
refusing or withdrawing consent, Participants may contact their local human
resources representative.

10.10Severability.  If any portion of the Plan or any action taken under it is
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
enforced as if the illegal or invalid provisions had been excluded, and the
illegal or invalid action will be null and void.

10.11Governing Documents.  If any contradiction occurs between the Plan and any
Award Agreement or other written agreement between a Participant and the Company
(or any Subsidiary) that the Administrator has approved, the Plan will govern,
unless it is expressly specified in such Award Agreement or other written
document that a specific provision of the Plan will not apply.

10.12Governing Law.  The Plan and all Awards will be governed by and interpreted
in accordance with the laws of the State of Delaware, disregarding any state’s
choice-of-law principles requiring the application of a jurisdiction’s laws
other than the State of Delaware.

10.13Claw-back Provisions.  All Awards (including any proceeds, gains or other
economic benefit the Participant actually or constructively receives upon
receipt or exercise of any Award or the receipt or resale of any Shares
underlying the Award) will be subject to any Company claw-back policy, including
any claw-back policy adopted to comply with Applicable Laws (including the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder) as set forth in such claw-back policy or the
Award Agreement.

10.14Titles and Headings.  The titles and headings in the Plan are for
convenience of reference only and, if any conflict, the Plan’s text, rather than
such titles or headings, will control.

10.15Conformity to Securities Laws.  Participant acknowledges that the Plan is
intended to conform to the extent necessary with Applicable
Laws.  Notwithstanding anything herein to the contrary, the Plan and all Awards
will be administered only in conformance with Applicable Laws.  To the extent
Applicable Laws permit, the Plan and all Award Agreements will be deemed amended
as necessary to conform to Applicable Laws.

10.16Relationship to Other Benefits.  No payment under the Plan will be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or other benefit plan of the Company or
any Subsidiary except as expressly

10

 

US-DOCS\104428201.2

--------------------------------------------------------------------------------

provided in writing in such other plan or an agreement thereunder.

10.17Broker-Assisted Sales. In the event of a broker-assisted sale of Shares in
connection with the payment of amounts owed by a Participant under or with
respect to the Plan or Awards, including amounts to be paid under the final
sentence of Section 9.5: (a) any Shares to be sold through the broker-assisted
sale will be sold on the day the payment first becomes due, or as soon
thereafter as practicable; (b) such Shares may be sold as part of a block trade
with other Participants in the Plan in which all participants receive an average
price; (c) the applicable Participant will be responsible for all broker’s fees
and other costs of sale, and by accepting an Award, each Participant agrees to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale; (d) to the extent the Company or its
designee receives proceeds of such sale that exceed the amount owed, the Company
will pay such excess in cash to the applicable Participant as soon as reasonably
practicable; (e) the Company and its designees are under no obligation to
arrange for such sale at any particular price; and (f) in the event the proceeds
of such sale are insufficient to satisfy the Participant’s applicable
obligation, the Participant may be required to pay immediately upon demand to
the Company or its designee an amount in cash sufficient to satisfy any
remaining portion of the Participant’s obligation.

ARTICLE XI.
Definitions

As used in the Plan, the following words and phrases will have the following
meanings:

11.1“Administrator” means the Board or a Committee to the extent that the
Board’s powers or authority under the Plan have been delegated to such
Committee.

11.2“Applicable Laws” means the requirements relating to the administration of
equity incentive plans under U.S. federal and state securities, tax and other
applicable laws, rules and regulations, the applicable rules of any stock
exchange or quotation system on which the Common Stock is listed or quoted and
the applicable laws and rules of any foreign country or other jurisdiction where
Awards are granted.

11.3“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units or
Other Stock or Cash Based Awards.

11.4“Award Agreement” means a written agreement evidencing an Award, which may
be electronic, that contains such terms and conditions as the Administrator
determines, consistent with and subject to the terms and conditions of the Plan.

11.5“Board” means the Board of Directors of the Company.

11.6“Cause” means (i) if a Participant is a party to a written employment or
consulting agreement with the Company or any of its Subsidiaries or an Award
Agreement in which the term “cause” is defined (a “Relevant Agreement”), “Cause”
as defined in the Relevant Agreement, and (ii) if no Relevant Agreement exists,
(A) the Administrator’s determination that the Participant failed to
substantially perform the Participant’s duties (other than a failure resulting
from the Participant’s Disability); (B) the Administrator’s determination that
the Participant failed to carry out, or comply with any lawful and reasonable
directive of the Board or the Participant’s immediate supervisor; (C) the
occurrence of any act or omission by the Participant that could reasonably be
expected to result in (or has resulted in) the Participant’s conviction, plea of
no contest, plea of nolo contendere, or imposition of unadjudicated probation
for any felony or indictable offense or crime involving moral turpitude; (D) the
Participant’s unlawful use (including being under the influence) or possession
of illegal drugs on the premises of the Company or any of its Subsidiaries or
while performing the Participant’s duties and responsibilities for the Company
or any of its Subsidiaries; or (E) the Participant’s commission of an act of
fraud, embezzlement, misappropriation, misconduct, or breach of fiduciary duty
against the Company or any of its Subsidiaries.

11

 

US-DOCS\104428201.2

--------------------------------------------------------------------------------

11.7“Change in Control” means and includes each of the following:

(a)A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission or a transaction or series of transactions
that meets the requirements of clauses (i) and (ii) of subsection (c) below)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of
its Subsidiaries, an employee benefit plan maintained by the Company or any of
its Subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

(b)During any period of two consecutive years, individuals who, at the beginning
of such period, constitute the Board together with any new Director(s) (other
than a Director designated by a person who shall have entered into an agreement
with the Company to effect a transaction described in subsections (a) or (c))
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the Directors then
still in office who either were Directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or

(c)The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i)which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii)after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (ii) as beneficially owning 50% or more of the combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or portion of any Award) that provides for the
deferral of compensation that is subject to Section 409A, to the extent required
to avoid the imposition of additional taxes under Section 409A, the transaction
or event described in subsection (a), (b) or (c) with respect to such Award (or
portion thereof) shall only constitute a Change in Control for purposes of the
payment timing of such Award if such transaction also constitutes a “change in
control event,” as defined in Treasury Regulation Section 1.409A-3(i)(5).

The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, the date

12

 

US-DOCS\104428201.2

--------------------------------------------------------------------------------

of the occurrence of such Change in Control and any incidental matters relating
thereto; provided that any exercise of authority in conjunction with a
determination of whether a Change in Control is a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5) shall be consistent with
such regulation.

11.8“Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.

11.9“Committee” means one or more committees or subcommittees of the Board,
which may include one or more Company directors or executive officers, to the
extent Applicable Laws permit.  To the extent required to comply with the
provisions of Rule 16b-3, it is intended that each member of the Committee will
be, at the time the Committee takes any action with respect to an Award that is
subject to Rule 16b-3, a “non-employee director” within the meaning of Rule
16b-3; however, a Committee member’s failure to qualify as a “non-employee
director” within the meaning of Rule 16b-3 will not invalidate any Award granted
by the Committee that is otherwise validly granted under the Plan.  

11.10“Common Stock” means the common stock of the Company.

11.11“Company” means Precision BioSciences, Inc., a Delaware corporation, or any
successor.

11.12 “Consultant” means any person, including any adviser, engaged by the
Company or its parent or Subsidiary to render services to such entity if the
consultant or adviser: (i) renders bona fide services to the Company;
(ii) renders services not in connection with the offer or sale of securities in
a capital-raising transaction and does not directly or indirectly promote or
maintain a market for the Company’s securities; and (iii) is a natural person.

11.13“Designated Beneficiary” means the beneficiary or beneficiaries the
Participant designates, in a manner the Administrator determines, to receive
amounts due or exercise the Participant’s rights if the Participant dies or
becomes incapacitated.  Without a Participant’s effective designation,
“Designated Beneficiary” will mean the Participant’s estate.

11.14“Director” means a Board member.

11.15“Disability” means a permanent and total disability under Section 22(e)(3)
of the Code, as amended.

11.16“Dividend Equivalents” means a right granted to a Participant under the
Plan to receive the equivalent value (in cash or Shares) of dividends paid on
Shares.

11.17“Employee” means any employee of the Company or its Subsidiaries.

11.18“Equity Restructuring” means a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off or
recapitalization through a large, nonrecurring cash dividend, that affects the
number or kind of Shares (or other Company securities) or the share price of
Common Stock (or other Company securities) and causes a change in the per share
value of the Common Stock underlying outstanding Awards.

11.19“Exchange Act” means the Securities Exchange Act of 1934, as amended.

11.20“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows: (i) if the Common Stock is listed on any established
stock exchange, its Fair Market Value will be

13

 

US-DOCS\104428201.2

--------------------------------------------------------------------------------

the closing sales price for such Common Stock as quoted on such exchange for
such date, or if no sale occurred on such date, the last day preceding such date
during which a sale occurred, as reported in The Wall Street Journal or another
source the Administrator deems reliable; (ii) if the Common Stock is not traded
on a stock exchange but is quoted on a national market or other quotation
system, the closing sales price on such date, or if no sales occurred on such
date, then on the last date preceding such date during which a sale occurred, as
reported in The Wall Street Journal or another source the Administrator deems
reliable; or (iii) without an established market for the Common Stock, the
Administrator will determine the Fair Market Value in its discretion.
Notwithstanding the foregoing, with respect to any Award granted on the pricing
date of the Company’s initial public offering, the Fair Market Value shall mean
the initial public offering price of a Share as set forth in the Company’s final
prospectus relating to its initial public offering filed with the Securities and
Exchange Commission.

11.21“Greater Than 10% Stockholder” means an individual then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or its parent or subsidiary
corporation, as defined in Section 424(e) and (f) of the Code, respectively.

11.22“Incentive Stock Option” means an Option intended to qualify as an
“incentive stock option” as defined in Section 422 of the Code.

11.23“Non-Qualified Stock Option” means an Option not intended or not qualifying
as an Incentive Stock Option.

11.24“Option” means an option to purchase Shares.

11.25“Other Stock or Cash Based Awards” means cash awards, awards of Shares, and
other awards valued wholly or partially by referring to, or are otherwise based
on, Shares or other property.

11.26“Overall Share Limit” means the sum of (i) 4,750,000 Shares; (ii) any
shares of Common Stock which are subject to Prior Plan Awards which become
available for issuance under the Plan pursuant to Article IV and (iii) an annual
increase on the first day of each calendar year beginning January 1, 2020 and
ending on and including January 1, 2029, equal to the lesser of (A) 4% of the
aggregate number of shares of Common Stock outstanding on the final day of the
immediately preceding calendar year and (B) such smaller number of Shares as is
determined by the Board.

11.27 “Participant” means a Service Provider who has been granted an Award.

11.28“Performance Criteria” mean the criteria (and adjustments) that the
Administrator may select for an Award to establish performance goals for a
performance period, which may include the following: net earnings or losses
(either before or after one or more of interest, taxes, depreciation,
amortization, and non-cash equity-based compensation expense); gross or net
sales or revenue or sales or revenue growth; net income (either before or after
taxes) or adjusted net income; profits (including but not limited to gross
profits, net profits, profit growth, net operation profit or economic profit),
profit return ratios or operating margin; budget or operating earnings (either
before or after taxes or before or after allocation of corporate overhead and
bonus); cash flow (including operating cash flow and free cash flow or cash flow
return on capital); return on assets; return on capital or invested capital;
cost of capital; return on stockholders’ equity; total stockholder return;
return on sales; costs, reductions in costs and cost control measures; expenses;
working capital; earnings or loss per share; adjusted earnings or loss per
share; price per share or dividends per share (or appreciation in or maintenance
of such price or dividends); regulatory achievements or compliance;
implementation, completion or attainment of objectives relating to research,
development, regulatory, commercial, or strategic milestones or developments;
market share; economic

14

 

US-DOCS\104428201.2

--------------------------------------------------------------------------------

value or economic value added models; division, group or corporate financial
goals; customer satisfaction/growth; customer service; employee satisfaction;
recruitment and maintenance of personnel; human resources management;
supervision of litigation and other legal matters; strategic partnerships and
transactions; financial ratios (including those measuring liquidity, activity,
profitability or leverage); debt levels or reductions; sales-related goals;
financing and other capital raising transactions; cash on hand; acquisition
activity; investment sourcing activity; and marketing initiatives, any of which
may be measured in absolute terms or as compared to any incremental increase or
decrease. Such performance goals also may be based solely by reference to the
Company’s performance or the performance of a Subsidiary, division, business
segment or business unit of the Company or a Subsidiary, or based upon
performance relative to performance of other companies or upon comparisons of
any of the indicators of performance relative to performance of other
companies.  The Committee may provide for exclusion of the impact of an event or
occurrence which the Committee determines should appropriately be excluded,
including (a) restructurings, discontinued operations, extraordinary items, and
other unusual, infrequently occurring or non-recurring charges or events, (b)
asset write-downs, (c) litigation or claim judgments or settlements, (d)
acquisitions or divestitures, (e) reorganization or change in the corporate
structure or capital structure of the Company, (f) an event either not directly
related to the operations of the Company, Subsidiary, division, business segment
or business unit or not within the reasonable control of management, (g) foreign
exchange gains and losses, (h) a change in the fiscal year of the Company, (i)
the refinancing or repurchase of bank loans or debt securities, (j) unbudgeted
capital expenditures, (k) the issuance or repurchase of equity securities and
other changes in the number of outstanding shares, (l) conversion of some or all
of convertible securities to Common Stock, (m) any business interruption event
(n) the cumulative effects of tax or accounting changes in accordance with U.S.
generally accepted accounting principles, or (o) the effect of changes in other
laws or regulatory rules affecting reported results.

11.29“Plan” means this 2019 Incentive Award Plan.

11.30“Prior Plans” means, collectively, the Company’s 2015 Stock Incentive Plan,
2006 Stock Incentive Plan, and any prior equity incentive plans of the Company
or its predecessor.

11.31 “Prior Plan Award” means an award outstanding under the Prior Plans as of
the Plan’s effective date in Section 10.3.

11.32“Public Trading Date” means the first date upon which the Common Stock is
listed (or approved for listing) upon notice of issuance on any securities
exchange or designated (or approved for designation) upon notice of issuance as
a national market security on an interdealer quotation system, or, if earlier,
the date on which the Company becomes a “publicly held corporation” for purposes
of Treasury Regulation Section 1.162-27(c)(1).

11.33“Restricted Stock” means Shares awarded to a Participant under Article VI
subject to certain vesting conditions and other restrictions.

11.34“Restricted Stock Unit” means an unfunded, unsecured right to receive, on
the applicable settlement date, one Share or an amount in cash or other
consideration determined by the Administrator to be of equal value as of such
settlement date, subject to certain vesting conditions and other restrictions.

11.35“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.

11.36“Section 409A” means Section 409A of the Code and all regulations,
guidance, compliance programs and other interpretative authority thereunder.

11.37“Securities Act” means the Securities Act of 1933, as amended.

15

 

US-DOCS\104428201.2

--------------------------------------------------------------------------------

11.38“Service Provider” means an Employee, Consultant or Director.

11.39“Shares” means shares of Common Stock.

11.40“Stock Appreciation Right” means a stock appreciation right granted under
Article V.

11.41“Subsidiary” means any entity (other than the Company), whether domestic or
foreign, in an unbroken chain of entities beginning with the Company if each of
the entities other than the last entity in the unbroken chain beneficially owns,
at the time of the determination, securities or interests representing at least
50% of the total combined voting power of all classes of securities or interests
in one of the other entities in such chain.

11.42“Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.

11.43“Termination of Service” means the date the Participant ceases to be a
Service Provider.

* * * * *

 

16

 

US-DOCS\104428201.2

--------------------------------------------------------------------------------

 

PRECISION BIOSCIENCES, INC.
2019 INCENTIVE AWARD PLAN

STOCK OPTION GRANT NOTICE

Capitalized terms not specifically defined in this Stock Option Grant Notice
(the “Grant Notice”) have the meanings given to them in the 2019 Incentive Award
Plan (as amended from time to time, the “Plan”) of Precision BioSciences, Inc.
(the “Company”).

The Company has granted to the participant listed below (“Participant”) the
stock option described in this Grant Notice (the “Option”), subject to the terms
and conditions of the Plan and the Stock Option Agreement attached as Exhibit A
(the “Agreement”), both of which are incorporated into this Grant Notice by
reference.

Participant:

 

Grant Date:

 

Exercise Price per Share:

 

Shares Subject to the Option:

 

Final Expiration Date:

 

Vesting Commencement Date:

 

Vesting Schedule:

[To be specified in individual award agreements]

Type of Option

[Incentive Stock Option/Non-Qualified Stock Option]

 

 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement.  Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.  

PRECISION BIOSCIENCES, INC.

 

PARTICIPANT

By:

 

 

 

Name:

 

 

[Participant Name]

Title:

 

 

 

 

 

 

17

 

US-DOCS\104428201.2

--------------------------------------------------------------------------------

 

STOCK OPTION AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

ARTICLE I.
GENERAL

1.1Grant of Option.  The Company has granted to Participant the Option effective
as of the grant date set forth in the Grant Notice (the “Grant Date”).

1.2Incorporation of Terms of Plan.  The Option is subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference.  In the event of any inconsistency between the Plan and
this Agreement, the terms of the Plan will control.

ARTICLE II.
PERIOD OF EXERCISABILITY

2.1Commencement of Exercisability.  The Option will vest and become exercisable
according to the vesting schedule in the Grant Notice (the “Vesting Schedule”)
except that any fraction of a Share as to which the Option would be vested or
exercisable will be accumulated and will vest and become exercisable only when a
whole Share has accumulated.  Notwithstanding anything in the Grant Notice, the
Plan or this Agreement to the contrary, unless the Administrator otherwise
determines, the Option will immediately expire and be forfeited as to any
portion that is not vested and exercisable as of Participant’s Termination of
Service for any reason.

2.2Duration of Exercisability.  The Vesting Schedule is cumulative.  Any portion
of the Option which vests and becomes exercisable will remain vested and
exercisable until the Option expires. The Option will be forfeited immediately
upon its expiration.

2.3Expiration of Option.  The Option may not be exercised to any extent by
anyone after, and will expire on, the first of the following to occur:

(a)The final expiration date in the Grant Notice;

(b)Except as the Administrator may otherwise approve, the expiration of three
(3) months from the date of Participant’s Termination of Service, unless
Participant’s Termination of Service is for Cause or by reason of Participant’s
death or Disability;

(c)Except as the Administrator may otherwise approve, the expiration of one (1)
year from the date of Participant’s Termination of Service by reason of
Participant’s death or Disability; and

(d)Except as the Administrator may otherwise approve, Participant’s Termination
of Service for Cause.

ARTICLE III.
EXERCISE OF OPTION

3.1Person Eligible to Exercise.  During Participant’s lifetime, only Participant
may exercise the Option.  After Participant’s death, any exercisable portion of
the Option may, prior to the time the Option expires, be exercised by
Participant’s Designated Beneficiary as provided in the Plan.

3.2Partial Exercise.  Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised, in whole or in part,
according to the procedures in the Plan at any time prior to the time the Option
or portion thereof expires, except that the Option may only be exercised for
whole Shares.

3.3Tax Withholding.  

(a)The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the Option as Participant’s
election to satisfy all or any portion of the withholding tax by requesting the
Company retain Shares otherwise issuable under the Option.

18

 

US-DOCS\104430049.2

--------------------------------------------------------------------------------

 

(b)Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the Option, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the Option.  Neither the Company nor
any Subsidiary makes any representation or undertaking regarding the treatment
of any tax withholding in connection with the awarding, vesting or exercise of
the Option or the subsequent sale of Shares.  The Company and the Subsidiaries
do not commit and are under no obligation to structure the Option to reduce or
eliminate Participant’s tax liability.

ARTICLE IV.
OTHER PROVISIONS

4.1Adjustments.  Participant acknowledges that the Option is subject to
adjustment, modification and termination in certain events as provided in this
Agreement and the Plan.

4.2Notices.  Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number.  Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant
(or, if Participant is then deceased, to the person entitled to exercise the
Option) at Participant’s last known mailing address, email address or facsimile
number in the Company’s personnel files.  By a notice given pursuant to this
Section, either party may designate a different address for notices to be given
to that party.  Any notice will be deemed duly given when actually received,
when sent by email, when sent by certified mail (return receipt requested) and
deposited with postage prepaid in a post office or branch post office regularly
maintained by the United States Postal Service, when delivered by a nationally
recognized express shipping company or upon receipt of a facsimile transmission
confirmation.

4.3Titles.  Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

4.4Conformity to Securities Laws.  Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws and, to the extent Applicable Laws permit, will be
deemed amended as necessary to conform to Applicable Laws.

4.5Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement will inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth in the Plan, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

4.6Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement and the Option
will be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b‑3) that are requirements for the application of such exemptive
rule.  To the extent Applicable Laws permit, this Agreement will be deemed
amended as necessary to conform to such applicable exemptive rule.

4.7Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

4.8Agreement Severable.  In the event that any provision of the Grant Notice or
this Agreement is held illegal or invalid, the provision will be severable from,
and the illegality or invalidity of the provision will not be construed to have
any effect on, the remaining provisions of the Grant Notice or this Agreement.

4.9Limitation on Participant’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided.  This Agreement creates only
a contractual obligation on the part of the Company as to amounts payable and
may not be construed as creating a trust.  Neither the Plan nor any underlying
program, in and of itself, has any assets.  Participant will have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Option, and rights no
greater than the right to receive the Shares as a general unsecured creditor
with respect to the Option, as and when exercised pursuant to the terms hereof.

4.10Not a Contract of Employment.  Nothing in the Plan, the

19

 

US-DOCS\104430049.2

--------------------------------------------------------------------------------

 

Grant Notice or this Agreement confers upon Participant any right to continue in
the employ or service of the Company or any Subsidiary or interferes with or
restricts in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without Cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.

4.11Counterparts.  The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which will be deemed an original and all of which together will constitute one
instrument.

4.12Incentive Stock Options.  If the Option is designated as an Incentive Stock
Option:

(a)Participant acknowledges that to the extent the aggregate fair market value
of shares (determined as of the time the option with respect to the shares is
granted) with respect to which stock options intended to qualify as “incentive
stock options” under Section 422 of the Code, including the Option, are
exercisable for the first time by Participant during any calendar year exceeds
$100,000 or if for any other reason such stock options do not qualify or cease
to qualify for treatment as “incentive stock options” under Section 422 of the
Code, such stock options (including the Option) will be treated as non-qualified
stock options.  Participant further acknowledges that the rule set forth in the
preceding sentence will be applied by taking the Option and other stock options
into account in the order in which they were granted, as determined under
Section 422(d) of the Code.  Participant acknowledges that amendments or
modifications made to the Option pursuant to the Plan that would cause the
Option to become a Non-Qualified Stock Option will not materially or adversely
affect Participant’s rights under the Option, and that any such amendment or
modification shall not require Participant’s consent.  Participant also
acknowledges that if the Option is exercised more than three (3) months after
Participant’s Termination of Service as an Employee, other than by reason of
death or disability, the Option will be taxed as a Non-Qualified Stock Option.

(b)Participant will give prompt written notice to the Company of any disposition
or other transfer of any Shares acquired under this Agreement if such
disposition or other transfer is made (a) within two (2) years from the Grant
Date or (b) within one (1) year after the transfer of such Shares to
Participant.  Such notice will specify the date of such disposition or other
transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by Participant in such disposition or other
transfer.

* * * * *

 

20

 

US-DOCS\104430049.2

--------------------------------------------------------------------------------

 

PRECISION BIOSCIENCES, INC.
2019 INCENTIVE AWARD PLAN

RESTRICTED STOCK GRANT NOTICE

Capitalized terms not specifically defined in this Restricted Stock Grant Notice
(the “Grant Notice”) have the meanings given to them in the 2019 Incentive Award
Plan (as amended from time to time, the “Plan”) of Precision BioSciences, Inc.
(the “Company”).

The Company has granted to the participant listed below (“Participant”) the
shares of Restricted Stock described in this Grant Notice (the “Restricted
Shares”), subject to the terms and conditions of the Plan and the Restricted
Stock Agreement attached as Exhibit A (the “Agreement”), both of which are
incorporated into this Grant Notice by reference.  

Participant:

 

Grant Date:

 

Number of Restricted Shares:

 

Vesting Commencement Date:

 

Vesting Schedule:

[To be specified in individual award agreements]

 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement.  Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

PRECISION BIOSCIENCES, INC.

 

PARTICIPANT

By:

 

 

 

Name:

 

 

[Participant Name]

Title:

 

 

 

 

 

 

21

 

US-DOCS\104431311.2

--------------------------------------------------------------------------------

L&W Draft

RESTRICTED STOCK AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

ARTICLE I.
GENERAL

1.1Issuance of Restricted Shares.  The Company will issue the Restricted Shares
to the Participant effective as of the grant date set forth in the Grant Notice
and will cause (a) a stock certificate or certificates representing the
Restricted Shares to be registered in Participant’s name or (b) the Restricted
Shares to be held in book-entry form.  If a stock certificate is issued, the
certificate will be delivered to, and held in accordance with this Agreement by,
the Company or its authorized representatives and will bear the restrictive
legends required by this Agreement.  If the Restricted Shares are held in
book-entry form, then the book-entry will indicate that the Restricted Shares
are subject to the restrictions of this Agreement.

1.2Incorporation of Terms of Plan.  The Restricted Shares are subject to the
terms and conditions set forth in this Agreement and the Plan, which is
incorporated herein by reference.  In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan will control.

ARTICLE II.
VESTING, FORFEITURE AND ESCROW

2.1Vesting.  The Restricted Shares will become vested Shares (the “Vested
Shares”) according to the vesting schedule in the Grant Notice except that any
fraction of a Share that would otherwise become a Vested Share will be
accumulated and will become a Vested Share only when a whole Vested Share has
accumulated.  

2.2Forfeiture.  In the event of Participant’s Termination of Service for any
reason, Participant will immediately and automatically forfeit to the Company
any Shares that are not Vested Shares (the “Unvested Shares”) at the time of
Participant’s Termination of Service, except as otherwise determined by the
Administrator or provided in a binding written agreement between Participant and
the Company.  Upon forfeiture of Unvested Shares, the Company will become the
legal and beneficial owner of the Unvested Shares and all related interests and
Participant will have no further rights with respect to the Unvested Shares.

2.3Escrow.  

(a)Unvested Shares will be held by the Company or its authorized representatives
until (i) they are forfeited, (ii) they become Vested Shares or (iii) this
Agreement is no longer in effect.  By accepting this Award, Participant appoints
the Company and its authorized representatives as Participant’s
attorney(s)-in-fact to take all actions necessary to effect any transfer of
forfeited Unvested Shares (and Retained Distributions (as defined below), if
any, paid on such forfeited Unvested Shares) to the Company as may be required
pursuant to the Plan or this Agreement and to execute such representations or
other documents or assurances as the Company or such representatives deem
necessary or advisable in connection with any such transfer.  The Company, or
its authorized representative, will not be liable for any good faith act or
omission with respect to the holding in escrow or transfer of the Restricted
Shares.

(b)All cash dividends and other distributions made or declared with respect to
Unvested Shares (“Retained Distributions”) will be held by the Company until the
time (if ever) when the Unvested Shares to which such Retained Distributions
relate become Vested Shares.  The Company will establish a separate Retained
Distribution bookkeeping account (“Retained Distribution Account”) for each
Unvested Share with respect to which Retained Distributions have been made or
declared in cash and credit the Retained Distribution Account (without interest)
on the date of payment with the amount of such cash made or declared with
respect to the Unvested Share.  Retained Distributions (including any Retained

22

 

US-DOCS\104431311.2

--------------------------------------------------------------------------------

 

Distribution Account balance) will immediately and automatically be forfeited
upon forfeiture of the Unvested Share with respect to which the Retained
Distributions were paid or declared.

(c)As soon as reasonably practicable following the date on which an Unvested
Share becomes a Vested Share, the Company will (i) cause the certificate (or a
new certificate without the legend required by this Agreement, if Participant so
requests) representing the Share to be delivered to Participant or, if the Share
is held in book-entry form, cause the notations indicating the Share is subject
to the restrictions of this Agreement to be removed and (ii) pay to Participant
the Retained Distributions relating to the Share.

2.4Rights as Stockholder.  Except as otherwise provided in this Agreement or the
Plan, upon issuance of the Restricted Shares by the Company, Participant will
have all the rights of a stockholder with respect to the Restricted Shares,
including the right to vote the Restricted Shares and to receive dividends or
other distributions paid or made with respect to the Restricted Shares.  

ARTICLE III.
TAXATION AND TAX WITHHOLDING

3.1Representation.  Participant represents to the Company that Participant has
reviewed with Participant’s own tax advisors the tax consequences of the
Restricted Shares and the transactions contemplated by the Grant Notice and this
Agreement.  Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.

3.2Section 83(b) Election.  If Participant makes an election under Section 83(b)
of the Code with respect to the Restricted Shares, Participant will deliver a
copy of the election to the Company promptly after filing the election with the
Internal Revenue Service.

3.3Tax Withholding.  

(a)The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the Restricted Shares as
Participant’s election to satisfy all or any portion of the withholding tax by
requesting the Company retain Shares otherwise deliverable under the Award.

(b)Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the Restricted Shares,
regardless of any action the Company or any Subsidiary takes with respect to any
tax withholding obligations that arise in connection with the Restricted
Shares.  Neither the Company nor any Subsidiary makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or payment of the Restricted Shares or the subsequent sale
of the Restricted Shares.  The Company and the Subsidiaries do not commit and
are under no obligation to structure this Award to reduce or eliminate
Participant’s tax liability.

ARTICLE IV.
RESTRICTIVE LEGENDS AND TRANSFERABILITY

4.1Legends.  Any certificate representing a Restricted Share will bear the
following legend until the Restricted Share becomes a Vested Share:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

4.2Transferability.  The Restricted Shares and any Retained Distributions are
subject to the restrictions on transfer in the Plan and may not be sold,
assigned or transferred in any manner unless and until they become Vested
Shares.  Any attempted transfer or disposition of Unvested Shares or related
Retained Distributions prior to the time the Unvested Shares become Vested
Shares will be null and void.  The Company will not be required to (a) transfer
on its books any Restricted Share that has been sold or

23

 

US-DOCS\104431311.2

--------------------------------------------------------------------------------

 

otherwise transferred in violation of this Agreement or (b)  treat as owner of
such Restricted Share or accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Restricted Share has been so
transferred.  The Company may issue appropriate “stop transfer” instructions to
its transfer agent, if any, or make appropriate notations to the same effect in
its records.

ARTICLE V.
OTHER PROVISIONS

5.1Adjustments.  Participant acknowledges that the Restricted Shares are subject
to adjustment, modification and termination in certain events as provided in
this Agreement and the Plan.

5.2Notices.  Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number.  Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files.  By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party.  Any notice will be deemed duly given when actually received, when sent
by email, when sent by certified mail (return receipt requested) and deposited
with postage prepaid in a post office or branch post office regularly maintained
by the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.

5.3Titles.  Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

5.4Conformity to Securities Laws.  Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws and, to the extent Applicable Laws permit, will be
deemed amended as necessary to conform to Applicable Laws.

5.5Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement will inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth in this Agreement or the Plan, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

5.6Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement and the
Restricted Shares will be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3) that are requirements for the application of such
exemptive rule.  To the extent Applicable Laws permit, this Agreement will be
deemed amended as necessary to conform to such applicable exemptive rule.

5.7Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

5.8Agreement Severable.  In the event that any provision of the Grant Notice or
this Agreement is held illegal or invalid, the provision will be severable from,
and the illegality or invalidity of the provision will not be construed to have
any effect on, the remaining provisions of the Grant Notice or this Agreement.

5.9Limitation on Participant’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided.  This Agreement creates only
a contractual obligation on the part of the Company as to amounts payable and
may not be construed as creating a trust.  Neither the Plan nor any underlying
program, in and of itself, has any assets.  Participant will have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Award.

5.10Not a Contract of Employment.  Nothing in the Plan, the Grant Notice or this
Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

5.11Counterparts.  The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject

24

 

US-DOCS\104431311.2

--------------------------------------------------------------------------------

 

to Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

* * * * *

25

 

US-DOCS\104431311.2

--------------------------------------------------------------------------------

L&W Draft

 

PRECISION BIOSCIENCES, INC.
2019 INCENTIVE AWARD PLAN

RESTRICTED STOCK Unit Grant Notice

Capitalized terms not specifically defined in this Restricted Stock Unit Grant
Notice (the “Grant Notice”) have the meanings given to them in the 2019
Incentive Award Plan (as amended from time to time, the “Plan”) of Precision
BioSciences, Inc. (the “Company”).

The Company has granted to the participant listed below (“Participant”) the
Restricted Stock Units described in this Grant Notice (the “RSUs”), subject to
the terms and conditions of the Plan and the Restricted Stock Unit Agreement
attached as Exhibit A (the “Agreement”), both of which are incorporated into
this Grant Notice by reference.  

Participant:

 

Grant Date:

 

Number of RSUs:

 

Vesting Commencement Date:

 

Vesting Schedule:

[To be specified in individual award agreements]

 

 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement.  Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

PRECISION BIOSCIENCES, INC.

 

PARTICIPANT

By:

 

 

 

Name:

 

 

[Participant Name]

Title:

 

 

 

 

 

 

26

 

US-DOCS\104431311.2

--------------------------------------------------------------------------------

 

RESTRICTED STOCK UNIT AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

Article I.
general

1.1Award of RSUs and Dividend Equivalents.  

(a)The Company has granted the RSUs to Participant effective as of the grant
date set forth in the Grant Notice (the “Grant Date”).  Each RSU represents the
right to receive one Share or, at the option of the Company, an amount of cash,
in either case, as set forth in this Agreement.  Participant will have no right
to the distribution of any Shares or payment of any cash until the time (if
ever) the RSUs have vested.

(b)The Company hereby grants to Participant, with respect to each RSU, a
Dividend Equivalent for ordinary cash dividends paid to substantially all
holders of outstanding Shares with a record date after the Grant Date and prior
to the date the applicable RSU is settled, forfeited or otherwise expires.  Each
Dividend Equivalent entitles Participant to receive the equivalent value of any
such ordinary cash dividends paid on a single Share.  The Company will establish
a separate Dividend Equivalent bookkeeping account (a “Dividend Equivalent
Account”) for each Dividend Equivalent and credit the Dividend Equivalent
Account (without interest) on the applicable dividend payment date with the
amount of any such cash paid.

1.2Incorporation of Terms of Plan.  The RSUs are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference.  In the event of any inconsistency between the Plan and
this Agreement, the terms of the Plan will control.

1.3Unsecured Promise.  The RSUs and Dividend Equivalents will at all times prior
to settlement represent an unsecured Company obligation payable only from the
Company’s general assets.

Article II.
VESTING; forfeiture AND SETTLEMENT

2.1Vesting; Forfeiture.  The RSUs will vest according to the vesting schedule in
the Grant Notice except that any fraction of an RSU that would otherwise be
vested will be accumulated and will vest only when a whole RSU has
accumulated.  In the event of Participant’s Termination of Service for any
reason, all unvested RSUs will immediately and automatically be cancelled and
forfeited, except as otherwise determined by the Administrator or provided in a
binding written agreement between Participant and the Company.  Dividend
Equivalents (including any Dividend Equivalent Account balance) will vest or be
forfeited, as applicable, upon the vesting or forfeiture of the RSU with respect
to which the Dividend Equivalent (including the Dividend Equivalent Account)
relates.

2.2Settlement.

(a)RSUs and Dividend Equivalents (including any Dividend Equivalent Account
balance) will be paid in Shares or cash at the Company’s option as soon as
administratively practicable after the vesting of the applicable RSU, but in no
event more than sixty (60) days after the RSU’s vesting date.  Notwithstanding
the foregoing, the Company may delay any payment under this Agreement that the
Company reasonably determines would violate Applicable Law until the earliest
date the Company reasonably determines the making of the payment will not cause
such a violation (in accordance with Treasury Regulation Section
1.409A-2(b)(7)(ii)), provided the Company reasonably believes the delay will not
result in the imposition of excise taxes under Section 409A.

(b)If an RSU is paid in cash, the amount of cash paid with respect to the RSU
will equal the Fair Market Value of a Share on the day immediately preceding the
payment date.  If a Dividend Equivalent is paid in Shares, the number of Shares
paid with respect to the Dividend Equivalent will equal

27

 

US-DOCS\104431311.2

--------------------------------------------------------------------------------

 

the quotient, rounded down to the nearest whole Share, of the Dividend
Equivalent Account balance divided by the Fair Market Value of a Share on the
day immediately preceding the payment date.

Article III.
TAXATION AND TAX WITHHOLDING

3.1Representation.  Participant represents to the Company that Participant has
reviewed with Participant’s own tax advisors the tax consequences of this Award
and the transactions contemplated by the Grant Notice and this
Agreement.  Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.

3.2Tax Withholding.  

(a)The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the RSUs or Dividend Equivalents
as Participant’s election to satisfy all or any portion of the withholding tax
by requesting the Company retain Shares otherwise issuable under the Award.

(b)Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the RSUs and the Dividend
Equivalents, regardless of any action the Company or any Subsidiary takes with
respect to any tax withholding obligations that arise in connection with the
RSUs or Dividend Equivalents.  Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the RSUs or the Dividend
Equivalents or the subsequent sale of Shares.  The Company and the Subsidiaries
do not commit and are under no obligation to structure the RSUs or Dividend
Equivalents to reduce or eliminate Participant’s tax liability.

Article IV.
other provisions

4.1Adjustments.  Participant acknowledges that the RSUs, the Shares subject to
the RSUs and the Dividend Equivalents are subject to adjustment, modification
and termination in certain events as provided in this Agreement and the Plan.

4.2Notices.  Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number.  Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files.  By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party.  Any notice will be deemed duly given when actually received, when sent
by email, when sent by certified mail (return receipt requested) and deposited
with postage prepaid in a post office or branch post office regularly maintained
by the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.

4.3Titles.  Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

4.4Conformity to Securities Laws.  Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws and, to the extent Applicable Laws permit, will be
deemed amended as necessary to conform to Applicable Laws.

4.5Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement will inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth in the Plan, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

4.6Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement, the RSUs and
the Dividend Equivalents will be subject to any additional limitations set forth
in any applicable exemptive rule under

28

 

US-DOCS\104431311.2

--------------------------------------------------------------------------------

 

Section 16 of the Exchange Act (including any amendment to Rule 16b-3) that are
requirements for the application of such exemptive rule.  To the extent
Applicable Laws permit, this Agreement will be deemed amended as necessary to
conform to such applicable exemptive rule.

4.7Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

4.8Agreement Severable.  In the event that any provision of the Grant Notice or
this Agreement is held illegal or invalid, the provision will be severable from,
and the illegality or invalidity of the provision will not be construed to have
any effect on, the remaining provisions of the Grant Notice or this Agreement.

4.9Limitation on Participant’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided.  This Agreement creates only
a contractual obligation on the part of the Company as to amounts payable and
may not be construed as creating a trust.  Neither the Plan nor any underlying
program, in and of itself, has any assets.  Participant will have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs and Dividend
Equivalents, and rights no greater than the right to receive cash or the Shares
as a general unsecured creditor with respect to the RSUs and Dividend
Equivalents, as and when settled pursuant to the terms of this Agreement.

4.10Not a Contract of Employment.  Nothing in the Plan, the Grant Notice or this
Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

4.11Counterparts.  The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which will be deemed an original and all of which together will constitute one
instrument.

* * * * *

29

 

US-DOCS\104431311.2